Pannell, Judge.
Code § 19-208 provides: “If the party applying for the writ of certiorari will make and file with his petition an affidavit, in writing, that he is advised and believes that he has good cause for certiorari to the superior court, and that owing to his poverty he is unable to pay the costs or give security as the case may be, as required in the preceding section, such affidavit shall in every respect answer instead of the certificate and bond above mentioned, as the case may be.” Where, as in the present case, the affidavit in lieu of bond does not recite that the applicant is advised and believes that he has good cause for certiorari the application is not sustainable. See Dorsey v. Black, 55 Ga. 315; Garvin v. Ray, 174 Ga. 905 *162(164 SE 677); Belk v. Cannon, 19 Ga. App. 487 (2) (91 SE 790). Accordingly, the judge of the superior court erred in sanctioning the certiorari, causing the writ to issue, and sustaining the same.
Argued January 5, 1968
Decided January 11, 1968
Rehearing denied January 31,1968.
Kilpatrick, Cody, Rogers, McClatchey & Regenstein, Jeff Davis, Jr., Devereaux F. McClatchey, Jr., for appellant.
Robert R. Tisdale, Elijah A. Brown, for appellee.

Judgment reversed.


Jordan, P. J., and Deen, J., concur.